                                                                          FLED
                   IN THE UNITED STATES DISTRICT COURT
                                                                           OCT O 1 2019
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION                            Clerk, U S District Court
                                                                          District Of Montana
                                                                                Missoula


 UNITED STATES OF AMERICA,                            CR 19---06-BU-DLC

                       Plaintiff,

 vs.                                                        ORDER

 CARMELO ENRIQUE RUIZ-
 MORALES,

                        Defendant.



         The Court entered judgment in this matter on September 27, 2019. It has

come to the Court's attention that the written judgment erroneously orders the

Defendant remanded to the custody of the United States Marshal. As stated in

open court, the Defendant was authorized to self-report.

         Accordingly, IT IS ORDERED that a corrected judgment shall be prepared,

pursuant to Federal Rule of Criminal Procedure Rule 36, to correct the clerical

order.

         DATED this   ,~t   day of October, 2019.




                                         Dana L. Christensen, Chief District Judge
                                         United States District Court
                                            1
